Case 1:21-cr-00336-JGK Document 30 Filed 06/23/21 Page 1of1

JAMES E. NEUMAN, P.C.

Attormey at Law
100 Lafayette Street — Suite 501
New York, New York 10013

TEL 212-966-5612
FAX 646-651-4559
www jamesneuman.com

June 23, 2021

BY ECF (preci ure ba oe
Hon. John G. Koelt] S oO brled.

United States District Judge

Southern District of New York v Me iA Ko
500 Pearl Street NEC eet
New York, NY 10007

’ es TS ps

Re: United States v Dramion Coombs, 21 Cr. 336 (JGK) Z /. oy
OY l 2 |

Your Honor:

Irepresent Drarnion Coombs, who is currently residing in Pennslyania and permitted
to travel to New York only for court appearances and meetings with counsel. This letter is
submitted to request that he be given permission to travel tomorrow, June 24, 2021. The reason for
this sudden request is to attend a funeral for his cousin in Manhattan. In order to attend the fimeral
(which begins at 3 p.m.), Mr. Coombs would need to leave his residence in Pennsylvania at 1 p.m.,
and could return to his residence by 7:30 p.m.

Both the government and pretrial services consent to this application.
Respectfully submitted,

{sf
James E. Neuman

 
